UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6489


TERRY KEELS PRESSLEY,

                Petitioner - Appellant,

          v.

WARDEN OF RIDGELAND CORRECTIONAL INSTITUTION,

                Respondent – Appellee,

          and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Cameron McGowan Currie, District
Judge. (6:10-cv-01804-CMC)


Submitted:   August 2, 2011                 Decided:   August 15, 2011


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Keels Pressley, Appellant Pro Se.     Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terry K. Pressley seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                  The

order is not appealable unless a circuit justice or judge issues

a    certificate       of    appealability.            28   U.S.C.      § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the    merits,     a   prisoner     satisfies        this     standard    by

demonstrating         that     reasonable       jurists      would      find    that     the

district       court’s      assessment     of    the    constitutional          claims    is

debatable      or     wrong.       Slack   v.     McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at   484-85.          We    have   independently        reviewed        the    record    and

conclude       that    Pressley     has    not    made      the   requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3